               Case 14-33571-AJC        Doc 71     Filed 11/15/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In Re:                                                Bk No.: 14-33571-AJC

ANGELA NUNEZ                                          Chapter 13
A/K/A ANGELA NUNEZ, JR
A/K/A ANEELA NUNEZ,

                     Debtor                    /

    RESPONSE TO DEBTOR’S CERTIFICATE OF COMPLIANCE, MOTION FOR
      ISSUANCE OF DISCHARGE AND NOTICE OF DEADLINE TO OBJECT

         JPMorgan Chase Bank, National Association (“Creditor”), through its undersigned

counsel, files this Response to Debtor’s Certificate of Compliance, Motion for Issuance of

Discharge and Notice of Deadline to Object (“the Motion”) (DE #69) and in support thereof

states as follows:

         1.    The Debtor(s) filed for Chapter 13 relief of October 23, 2014.

         2.    Creditor holds a Mortgage securing the property located at 4317 E 8TH LN,

HIALEAH, FL 33013-2421.

         3.    The Debtor filed the Motion on October 29, 2019. The Debtor is seeking a

Discharge.

         4.    Creditor has reviewed its records and as of November 15, 2019, the Debtor’s loan

is due for September 19, 2018. Creditor’s Proof of Claim was not paid and the pre-petition

arrears of $702.79 are still due.

         5.    The Debtor sought a loan modification through the Mortgage Modification

Mediation (“MMM”) program. On June 19, 2017, the mediator filed the final report of loss

mitigation (DE #64) indicating an agreement was not reached. The Debtor did not modify the

Chapter 13 plan to provide for payment of the pre-petition and post-petition arrears.



PH # 100238
               Case 14-33571-AJC         Doc 71     Filed 11/15/19     Page 2 of 3




       6.      Since the Debtor was not offered a loan modification and the Chapter 13 plan was

not modified after completion of MMM, the Debtor’s loan is not current.

       7.      Creditor requests that the Discharge be denied or in the alternative, authorization

to pursue foreclosure in state court.

       WHEREFORE, Creditor, JPMorgan Chase Bank, National Association respectfully

requests an Order denying the Motion and further relief as the Court may deem just, proper, and

equitable.

       I HEREBY CERTIFY, that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).


Date: November 15, 2019                        /s/ Stefan Beuge, Esquire
                                               Stefan Beuge, Esq., Florida Bar No. 68234
                                               Phelan Hallinan Diamond & Jones, PLLC
                                               2001 NW 64th Street
                                               Suite 100
                                               Ft. Lauderdale, FL 33309
                                               Tel: 954-462-7000 Ext. 56588
                                               Fax: 954-462-7001
                                               Email: stefan.beuge@phelanhallinan.com
                                               FLSD.bankruptcy@phelanhallinan.com




PH # 100238
               Case 14-33571-AJC         Doc 71     Filed 11/15/19     Page 3 of 3




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:

ANGELA NUNEZ
4317 E 8TH LANE
HIALEAH, FL 33013-2421

SAMIR MASRI
901 PONCE DE LEON BLVD #101
CORAL GABLES, FL 33134

NANCY K. NEIDICH
POB 279806
MIRAMAR, FL 33027

UNITED STATES TRUSTEE (SERVED ELECTRONICALLY)
OFFICE OF THE UNITED STATES TRUSTEE
51 SW FIRST AVENUE, ROOM 1204
MIAMI, FL 33130

Date: November 15, 2019                        /s/ Stefan Beuge, Esquire
                                               Stefan Beuge, Esq., Florida Bar No. 68234
                                               Phelan Hallinan Diamond & Jones, PLLC
                                               2001 NW 64th Street
                                               Suite 100
                                               Ft. Lauderdale, FL 33309
                                               Tel: 954-462-7000 Ext. 56588
                                               Fax: 954-462-7001
                                               Email: stefan.beuge@phelanhallinan.com
                                               FLSD.bankruptcy@phelanhallinan.com




PH # 100238
